DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the application 17/494,569 filed on 10/05/2021.
        Claims 1-24 are currently pending and subject to examination.

Priority
3.       Acknowledgment is made of Applicant's claim for domestic priority under 35 U.S.C. 119 (e) to CON Application No.: 13/630,545 filed on 09/28/2012 and which is a CON of 13/630,545 09/28/2012 PAT 10554505.

Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 10/05/2021, 10/11/2021, 01/05/2022, 04/27/2022 and 08/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.        Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claims 8-12 recite the limitation "the one or more computer readable media" in line 1..  There is insufficient antecedent basis for this limitation "the one or more computer readable media" in the claims and it is unclear whether “the one or more computer readable media” refers to the previous instant of “one or more non-transitory computer readable media” as recited in claim 7, Clarification is requested.


Claim Rejections - 35 USC § 103
7.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.     The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.      The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.     Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. (US  2013/0185433 A1); in view of Mann et al. ( US 2014/0215041 A1); in view of Bell, JR et al. (US 2013/0145135 A1); and further in view of Gmach et al. (US 2013/0268940 A1).
           Regarding Claim 1, Zhu teaches  Computer system for use in association with dynamic cloud-based workload and/or data center resource allocation ([paragraph 0045-0047] describes a WPPI system (e.g. computer system) for use in association with dynamic workload and resource allocation),
        the computer system comprising: multiple hardware central processing units (CPUs) associated with multiple server nodes ([paragraph 0003, 0052, 0066] describes WPPI system (e.g. computer system) is a multi-core system includes multiple CPUs associated with multi-core servers (e.g. server nodes) and The WPPI system determines optimal and sub-optimal workload consolidations (e.g., assigning multiple workloads to share resources) to reduce the number of resources (e.g., servers, CPUs, storage, network bandwidth) and improve provider efficiency (e.g., maximize cloud provider profits)),
      the multiple hardware CPUs being associated with CPU performance monitoring hardware to generate CPU resource utilization related data associated with execution of workloads by the multiple CPUs ([paragraph 0042-0045, 0050, 0052, 0070] describes multi-core system includes multiple CPUs and WPPI system includes monitoring system (e.g. monitoring hardware) which monitor workload performance for CPU to generate CPU resource utilization metrics [paragraph 0043, 0063, 0069] describes the resource utilization metrics may include CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed and memory consumed for disk storage disk read, disk write and network bandwidth consumed);
     and memory storing instructions to be executed by the computer system, the instructions when executed resulting in the computer system being configured for performance of operations comprising ([paragraph 0030] describes The WPPI system  comprises a processor, coupled to a memory, that use a communication interface  to communicate with various components among the WPPI configuration via a network):
     collecting the CPU resource utilization related data ([paragraph 0034, 0045, 0067] describes collecting CPU resource utilization metrics for cache memory such as CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed); 
     generating workload performance-related data based upon the CPU resource utilization related data ([paragraph 0042, 0047, 0061, 0070-0071, 0093] describes generating on a blade of a server includes VM  by blade of another server includes VM and  workload performance data based on resource utilization metrics for cache memory such as CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed); 
   and dynamically modifying, based upon (1) quality of service data and (2) the CPU resource utilization related data, allocation of the workloads to resources of the multiple CPUs so as to address workload resource contention ([paragraph 0042, 0047, 0070-0071, 0075, 0085] describes dynamically changing workloads to resources of the multiple CPUs and multi core (e.g. multiple CPU cores) based on quality of service data and CPU resource utilization metrics for cache memory such as CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed so as to determine workload resource contention);
   Zhu fails to teach wherein generating on a socket-by-socket-basis workload performance-related data based upon CPU resource utilization related data;
wherein multiple CPUs are multiple CPU cores; wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data; and wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement.
   However, Mann teaches wherein generating on a socket-by-socket-basis workload performance-related data based upon CPU resource utilization related data ([paragraph 0022, 0027, 0038-0040] describes server comprises plurality of CPU sockets 304A, 304B…(e.g. socket -by-socket), workload execution on CPU socket 304A and analyzing the workloads for migration/consolidation to another CPU socket  and generating on a plurality of CPU sockets 304A, 304B…(e.g. socket -by-socket) workload performance data based upon CPU resources utilization data);
     wherein multiple CPUs are multiple CPU cores ([paragraph 0028] describes CPU socket comprises a plurality of CPU processor cores);
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu to include wherein generating on a socket-by-socket-basis workload performance-related data based upon CPU resource utilization related data and wherein multiple CPUs are multiple CPU cores as taught by Mann. One ordinary skill in the art would be motivated to utilize the teachings of Zhu in the Mann system in order to improve network efficiency ([paragraph 0002] in Mann).   
   Zhu and Mann fails to teach wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data; and wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement.
   However, Bell JR teaches wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data ([paragraph 0014-0015, 0017, 0023-0024] describes CPU resource utilization related data includes cache usage data and memory bandwidth usage data such as cache misses data, the cycles-per-instruction (CPI) for the processor);
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann to include wherein multiple CPUs are multiple CPU cores; wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data as taught by Bell JR. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann in the Bell JR system in order to improve the performance of the processors ([paragraph 0001] in Bell JR).   
      Zhu, Mann and Bell JR fails to teach wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement.
     However, Gmach teaches wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement ([paragraph 0007] describes the hosting decision may be made automatically based on preset criteria. The system and method can be used for initial workload hosting decisions and/or subsequent rehosting decisions if conditions, such as server availability and workload performance requirements, for example, change [paragraph 0020, 0034-0036, 0046-0047] describes workloads are analyzed and dynamically changing workload placement with different CPU core on different server (e.g. server node), for example different server having 24.times.2.2-GHz processor cores and 96 GB of memory each and workloads are analyzed and cost saving workload placement on server having two 8 core CPUs with 2.4 GHz and 72 GB of memory).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann / Bell JR to include wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement as taught by Gmach. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann / Bell JR in the Gmach system in order to allow a customer and a service provider to decide how best to host workloads on the physical machines ([paragraph 0007] in Gmach).   

    Regarding Claim 2, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system, wherein: the dynamically modifying also comprises changing at least one workload-to-server-node placement (Gmach: [paragraph 0034-0036, 0046-0047] describes workloads are analyzed and dynamically changing workload placement with different CPU core on different server (e.g. server node), for example server having 24.times.2.2-GHz processor cores and 96 GB of memory each and workloads are analyzed and cost saving workload placement on different server (e.g. changing workload to server placement) having two 8 core CPUs with 2.4 GHz and 72 GB of memory).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann /Bell JR to include the dynamically modifying also comprises changing at least one workload-to-server-node placement as taught by Gmach. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann / Bell JR in the Gmach system in order to allow a customer and a service provider to decide how best to host workloads on the physical machines ([paragraph 0007] in Gmach).   
  
     Regarding Claim 3, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system, wherein: the collecting comprises reading, at regular intervals, CPU hardware performance counters (PMU) (Bell JR: [paragraph 0014-0015, 0023] describes receiving reading at prescribed time interval hardware performance counters (PMU) performance monitoring unit (PMU) counter for CPU core);
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann to include the collecting comprises reading, at regular intervals, CPU hardware performance counters (PMU) as taught by Bell JR. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann in the Bell JR system in order to Performance Monitor Unit (PMU) provides a value or count, for cycles-per-instruction ([paragraph 0004] in Bell JR).   
     and the allocation of the workloads to the resources is implemented, at least in part, using a cloud-based scheduler (Zhu:[paragraph 0047, 0058, 0083] describes the workloads to the resources allocation using cloud based scheduling database).

     Regarding Claim 4, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system, wherein: the resources of the multiple CPU cores comprise memory bandwidth and/or cache resources (Bell JR: [paragraph 0011, 0017] describes resources of the multiple CPU cores includes memory bandwidth  and cache memories); 
  and the dynamically modifying also comprises changing at least one memory bandwidth allocation and/or at least one cache resource allocation to at least one other of the workloads (Bell JR: [paragraph 0013-0014, 0023-0025] describes dynamically changing memory bandwidth utilization during execution of some workloads).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann to include the resources of the multiple CPU cores comprise memory bandwidth and/or cache resources and the dynamically modifying also comprises changing at least one memory bandwidth allocation and/or at least one cache resource allocation to at least one other of the workloads as taught by Bell JR. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann in the Bell JR system in order to the level of speculation in the processor is reduced, resulting in enhanced performance based on memory bandwidth utilization and/or activities of the processor  ([paragraph 0003] in Bell JR).  

    Regarding Claim 5, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system, wherein: the quality of service data is based, at least in part, upon service level agreement data (Zhu: [paragraph 0030-0031, 0054] describes the fee collected for running a workload, meeting the QoS guarantee (e.g. service level agreement)and determine how to fulfill the service requirements (e.g., QoS guarantees);
    and one or more of the workloads are associated with one or more virtual machines and/or containers (Zhu: [paragraph 0030-0031] describes workloads are associated with virtual machines).

   Regarding Claim 6, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system, wherein: the operations further comprise using memory bandwidth-based hints in allocating of the resources (Bell Jr: [paragraph 0013-0014, 0019] describes memory bandwidth utilization indicates which allow the resources to be loaded in the system).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann to include using memory bandwidth-based hints in allocating of the resources as taught by Bell JR. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann in the Bell JR system in order to adjust the levels of allowable branch predictions based on memory bandwidth utilization ([paragraph 0011] in Bell JR).   

     Regarding claim 7, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 7 One or more non-transitory computer readable media storing instructions for execution by a computer system. In the combination, Zhu teaches One or more non-transitory computer readable media storing instructions for execution by a computer system (Zhu: [paragraph 0101] describes The computer system may include a memory that can communicate via a bus. The memory may be a main memory, a static memory, or a dynamic memory. The memory may include, but may not be limited to computer readable storage media).

    Regarding claims 8-12, these claims contain limitations found within that of claims 2-6 and the same rationale to rejections are used.

    Regarding claims 13-18, these claims contain limitations found within that of claims 1-6 and the same rationale to rejections are used.

   Regarding Claim 19, Zhu teaches computer system for use in association with dynamic cloud-based workload and/or data center resource allocation([paragraph 0045-0047] describes a WPPI system (e.g. computer system) for use in association with dynamic workload and resource allocation),
   the computer system comprising: multiple server nodes comprising multiple hardware central processing units (CPUs) ([paragraph 0003, 0052, 0066] describes WPPI system (e.g. computer system) is a multi-core includes multiple CPUs associated with multi-core servers (e.g. server nodes) and The WPPI system determines optimal and sub-optimal workload consolidations (e.g., assigning multiple workloads to share resources) to reduce the number of resources (e.g., servers, CPUs, storage, network bandwidth) and improve provider efficiency (e.g., maximize cloud provider profits)), the multiple hardware CPUs being associated with CPU performance monitoring hardware to generate CPU resource utilization related data associated with execution of workloads by the multiple CPU cores ([paragraph 0042-0045, 0050, 0052, 0070] describes multiple CPUs and WPPI system includes monitoring system (e.g. monitoring hardware) which monitor workload performance for CPU to generate CPU resource utilization metrics [paragraph 0043, 0063, 0069] describes the resource utilization metrics may include CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed and memory consumed for disk storage disk read, disk write and network bandwidth consumed); 
   at least one other node associated with at least one cloud-based scheduler( [paragraph 0047, 0058, 0083] describes another server (e.g. other node) the workloads to the resources allocation using cloud based scheduling database);
    and memory storing instructions to be executed by at least certain of the nodes of the computer system, the instructions when executed resulting in the computer system being configured for performance of operations comprising ([paragraph 0030] describes The WPPI system  comprises a processor, coupled to a memory, that use a communication interface  to communicate with various components among the WPPI configuration via a network):
   collecting the CPU resource utilization related data from multiple server nodes ([paragraph 0034, 0045, 0067] describes collecting CPU resource utilization metrics for cache memory such as CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed from servers (e.g. multiple server nodes)); 
    generating at least in part by the at least one other node, workload performance-related data based upon the CPU resource utilization related data ([paragraph 0042, 0047, 0061, 0070-0071, 0093] describes generating by another server (e.g. other node) on a blade of a server includes VM  by blade of another server includes VM and workload performance data based on resource utilization metrics for cache memory such as CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed); 
  and dynamically modifying, by the at least one other node, based upon (1) quality of service data and (2) the cache utilization-related data and/or the memory bandwidth-related data, allocation of the workloads to resources of the multiple CPU cores so as to address workload resource contention the CPU resource utilization related data, allocation of the workloads to resources of the multiple CPUs so as to address workload resource contention ([paragraph 0042, 0047, 0070-0071, 0075, 0085] describes dynamically changing by another server (e.g. other node) workloads to resources of the multiple CPUs and multi core (e.g. multiple CPU cores) based on quality of service data and CPU resource utilization metrics for cache memory such as CPU usage %, CPU wait %, CPU system %, CPU reserved capacity %, memory usage, memory consumed, cache memory consumed so as to determine workload resource contention);
   Zhu fails to teach wherein generating on a socket-by-socket-basis workload performance-related data based upon CPU resource utilization related data;
wherein multiple CPUs are multiple CPU cores; wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data; and wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement.
   However, Mann teaches wherein generating on a socket-by-socket-basis workload performance-related data based upon CPU resource utilization related data ([paragraph 0022, 0027, 0038-0040] describes server comprises plurality of CPU sockets 304A, 304B…(e.g. socket -by-socket), workload execution on CPU socket 304A and analyzing the workloads for migration/consolidation to another CPU socket  and generating on a plurality of CPU sockets 304A, 304B…(e.g. socket -by-socket) workload performance data based upon CPU resources utilization data);
     wherein multiple CPUs are multiple CPU cores ([paragraph 0028] describes CPU socket comprises a plurality of CPU processor cores);
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu to include wherein generating on a socket-by-socket-basis workload performance-related data based upon CPU resource utilization related data and wherein multiple CPUs are multiple CPU cores as taught by Mann. One ordinary skill in the art would be motivated to utilize the teachings of Zhu in the Mann system in order to improve network efficiency ([paragraph 0002] in Mann).   
   Zhu and Mann fails to teach wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data; and wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement.
   However, Bell JR teaches wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data ([paragraph 0014-0015, 0017, 0023-0024] describes CPU resource utilization related data includes cache usage data and memory bandwidth usage data such as cache misses data, the cycles-per-instruction (CPI) for the processor);
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann to include wherein multiple CPUs are multiple CPU cores; wherein CPU resource utilization related data are cache utilization-related data and memory bandwidth utilization-related data as taught by Bell JR. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann in the Bell JR system in order to improve the performance of the processors ([paragraph 0001] in Bell JR).   
      Zhu, Mann and Bell JR fails to teach wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement.
     However, Gmach teaches wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement ([paragraph 0007] describes the hosting decision may be made automatically based on preset criteria. The system and method can be used for initial workload hosting decisions and/or subsequent rehosting decisions if conditions, such as server availability and workload performance requirements, for example, change [paragraph 0020, 0034-0036, 0046-0047] describes workloads are analyzed and dynamically changing workload placement with different CPU core on different server (e.g. server node), for example different server having 24.times.2.2-GHz processor cores and 96 GB of memory each and workloads are analyzed and cost saving workload placement on server having two 8 core CPUs with 2.4 GHz and 72 GB of memory).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann / Bell JR to include wherein the dynamically modifying comprises changing at least one workload-to-CPU core placement as taught by Gmach. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann / Bell JR in the Gmach system in order to allow a customer and a service provider to decide how best to host workloads on the physical machines ([paragraph 0007] in Gmach).

   Regarding claims 20-22, these claims contain limitations found within that of claims 2-4 and the same rationale to rejections are used.

   Regarding Claim 23, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system,, wherein: the quality of service data is based, at least in part, upon service level agreement data(Zhu: [paragraph 0030-0031, 0054] describes the fee collected for running a workload, meeting the QoS guarantee (e.g. service level agreement)and determine how to fulfill the service requirements (e.g., QoS guarantees);
    and one or more of the workloads are associated with one or more virtual machines and/or containers to be executed in the multiple server nodes (Zhu: [paragraph 0030-0031] describes workloads are associated with virtual machines to be executed in the servers (e.g. multiple server nodes)).

    Regarding Claim 24, the combination of Zhu, Mann, Bell JR and Gmach teach the computer system, wherein: the operations further comprise using, by the at least one other node, memory bandwidth- based hints in allocating of the resources (Bell Jr: [paragraph 0013-0014, 0019] describes memory bandwidth utilization indicates which allow the resources to be loaded in the system by another server (e.g. other server node)).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhu/ Mann to include using, by the at least one other node, memory bandwidth- based hints in allocating of the resources as taught by Bell JR. One ordinary skill in the art would be motivated to utilize the teachings of Zhu/ Mann in the Bell JR system in order to adjust the levels of allowable branch predictions based on memory bandwidth utilization ([paragraph 0011] in Bell JR).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Lewis et al., US 8826270 B1, Technologies are described herein for regulating memory bandwidth usage in virtual machines via CPU scheduling.

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459   


                                                                                                                                                                                                     /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459